Good, J.
This action is brought in this court in its original jurisdiction by plaintiff, seeking a declaratory judgment to determine the constitutionality of House Roll No. 78, which was enacted by the Nebraska legislature at its fiftieth session. Since Nebraska session laws for the 1935 session of the legislature have not been published, we will, for convenience, refer to the act as H. R. 78. (Laws 1935, ch. 156.)
The title to H. R. 78 reads: “A Bill for an Act relating to revenue: to provide methods for accelerating the payment of real property taxes and personal property taxes delinquent for more than one year prior to September 1, 1935, and for each current year up to and including September 1, 1944, without interest, penalties or other charges added thereto; to provide penalties; to provide certain foreclosure procedure; to repeal all acts and parts of acts in conflict therewith; and to declare an emergency.”
Section 1 of H. R. 78, if valid, will permit a taxpayer, whose real of personal property tax has become delinquent before September 1, 1935, and who has neglected to pay the same for more than one year subsequent to the date of its delinquency, to pay the same on or before September 1, 1944, without interest, penalties or other charges added thereto, provided the provision shall not apply to real property taxes for which sale certificate shall have heretofore been issued.
Section 2 of H. R. 78 provides that any taxpayer, whose taxes are delinquent for more than one year, may, on or before September 1, 1935, pay .to the county treasurer one-tenth of his total tax, whether on realty or personalty, and may make a like payment of one-tenth on or before the 1st of September of each succeeding year until the whole is paid; such payment to be without any interest, penalties or other charges added thereto. By its terms said section does not apply to taxes on realty, where tax sale certificate *355has been previously issued, nor to taxes where the assessment was for special purposes or levied as a special assessment. Said section contains other provisions which need not be here considered.
Section 3 of H. R. 78 requires the county treasurer to compile separate tax records of both real and personal property taxes of those taxpayers who accept or agree to the provisions of the act. Section 4, H. R. 78, provides that cancelation of interest and penalties on delinquent taxes, provided for by the act, shall not apply to interest and penalties on delinquent taxes where the assessment was for special purposes or levied as a special assessment.
Section 5 of H. R. 78 provides, where a taxpayer has accepted the provisions of the act and then defaults, for certification by the county treasurer of all such delinquencies to the county attorney, with directions to him to commence foreclosure proceedings for the collection of such delinquent taxes. Section 6 of H. R. 78 limits time of operation of the act to midnight of September 1, 1944. Section 7 provides: “All acts and parts of acts in conflict with this act are hereby repealed.” Section 8 is an emergency clause, requiring the act to become operative upon its approval by the governor.
Plaintiff is a taxpayer, owing taxes delinquent for more than a year, and, if H. R. 78 is valid, is entitled to make payment of one-tenth of such taxes without interest, penalties or costs on or before September 1, 1935, and one-tenth thereof before the 1st of September of each succeeding year. Plaintiff has tendered to the defendant, county treasurer of Douglas county, one-tenth of such delinquent taxes, without interest or other penalties. The treasurer refused, on the ground that H. R. 78 was unconstitutional. The attorney general, in the name and on behalf of the state, has intervened, and Woods Brothers Realty Company, a taxpayer owing taxes delinquent for more than a year, has intervened.
Plaintiff and interveners all contend that H. R. 78 is constitutional, while defendants, county of Douglas, city *356of Omaha, School District of Omaha, Metropolitan Utilities District, and the treasurer of Douglas county, who is also treasurer ex officio of the other defendants, assert that H. R. 78 is essentially an amendatory act and contravenes that portion of section 14, art. Ill of the state Constitution, which provides: “And no law shall be amended unless the new act contain the section or sections as amended, and the section or sections so amended shall be repealed.” The cause is submitted on the pleadings.
Plaintiff and interveners, in effect, concede that H. R. 78 does modify and amend preexisting sections of the revenue law of the state, but contend that H. R. 78 is an act independent and complete in itself, and hence, by implication, may repeal or modify other sections or parts of sections of the revenue law, without specifically referring to the same, and without formally amending or repealing such sections.
The rule contended for by plaintiff and interveners is stated in State v. Miller, 104 Neb. 838, in this language: “An independent legislative act covering the entire subject of legislation to which it relates may incidentally modify or change existing statutes without referring to them.”
In State v. Lehmkuhl, 127 Neb. 812, this court held:
, “An independent legislative act covering the entire subject of legislation may change or repeal former enactments in conflict with new provisions.”
“A legislative act complete in itself is not within the mischief to be remedied by the constitutional provisions relating to the amendment of statutes.”
Among the many decisions of this court announcing the same rule, in substance, are the following: Drew v. Mumford, 114 Neb. 100; State v. Bauman, 126 Neb. 566.
The rule announced in the cases above cited is not applicable to nor controlling in the instant case, unless H. R. 78 is an independent act, complete in itself and covering the entire subject of legislation. Counsel for plaintiff and interveners have not enlightened us as to what they contend is the subject of legislation which is completely covered by H. R. 78. Certainly, it is not the subject of *357revenue, because it does not cover that field completely; certainly, it is not the subject of delinquent taxes, because it does not purport to CQver that field completely; and we are unable to discern any particular subject of legislation that is completely covered by the 'act. We are constrained to hold, therefore, that the rule announced above is not applicable to and does not control in the instant case.
An examination of the provisions of H. R. 78 and chapter 77, Comp. St. 1929, being the revenue law of the state, discloses that the former modifies or is in conflict with many of the provisions of the latter. Among those sections which H. R. 78 seems to modify to a greater or less extent are the following numbered sections of chapter 77, Comp. St. 1929, namely: 1910, 1915, 2002, 2006, 2007, 2008, 2014, 2039, 2105, 2106, 2117 and 2120. Apparently, each of said sections is either modified or suspended in its operation for a term of years if H. R. 78 is valid.
Even though the act professes to be independent and complete in itself, yet if it is clearly not such, but is one amendatory in character, the court must so hold. In State v. Bauman, supra, it was held: “Even though an act of the legislature professes to be an independent act, and does not formally purport to amend any prior act or acts, yet if, in fact, the legislative intent is to, and it clearly appears that the act does, make changes in an existing act or acts by adding new provisions or changing existing ones therein and mingling the new and the changed with the old on the same subject, so as to make of the old, the changed, and the new a connected piece of legislation covering the same subject, the later act must be considered an amendment of the former act or acts and within the constitutional prohibition.” In fact, by reference to section 2, H. R. 78, we find a provision that, if a taxpayer has started to make payments of delinquent taxes under the provisions of this act and thereafter defaults in making the instalment payments, “the property of said taxpayer shall be subject to the provisions of all the relevant sections of articles 19, 20 and 21, chapter 77, Compiled Statutes of Nebraska, 1929.” *358It thus appears that the legislature must have known that H. R. 78 was suspending or modifying several relevant provisions of the revenue law without amending and repealing the original sections amended.
This court has frequently held that a legislative act which is amendatory of existing laws is unconstitutional where such act does not contain the section or sections amended and does not repeal said original sections. Smails v. White, 4 Neb. 353; Sovereign, v. State, 7 Neb. 409; Stricklett v. State, 31 Neb. 674; Van Horn v. State, 46 Neb. 62; Board of Education v. Moses, 51 Neb. 288; Haverly v. State, 63 Neb. 83; Minier v. Burt County, 95 Neb. 473.
We are forced to the conclusion that H. R. 78 is an amendatory act and violates the quoted provisions in section 14, art. Ill of the Constitution, and is, therefore, invalid.
In view of the conclusion above set forth, it is unnecessary to consider other propositions raised and discussed in the briefs and on oral argument.
Judgment accordingly.